AILSITIE, C. J.
This case involves the same question just decided in Reed v. Huston, ante, p. 26, 132 Pac. 109.
The plaintiff Rich served as commissioner of immigration, labor and statistics during the month of March, 1913, immediately preceding the commencement of the services of Commissioner Reed, and has not been paid his salary for the same reason that Reed was not paid his salary. Plaintiff herein presented his bill and demanded a warrant for his salary, and the auditor refused for the same reasons that he refused to issue a warrant to Commissioner Reed. Upon the authority of Reed v. Huston, supra, the writ prayed for in this case will issue. No costs awarded.
Sullivan and Stewart, JJ., concur.